DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-39 are currently pending. Claims 1, 3-29 and 37-39 have been amended. Claim 2 has been canceled.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-8, 14, 22 and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2018/0002459 A1).
	Regarding claims 1, 3-8, 14, 22 and 29-36, Endo et al. teach a polymerizable composition and process of preparing  LC medium ( polymerizable composition)  comprised in a liquid crystal display (liquid crystal medium; abstract, claims, examples and [0001]) comprising a polymerisable component  having one or more polymerisable compounds ( polymerizable monomer containing a fluorine atom represented by general formula (A), the polymerizable monomer represented by general formula (B), the polymerizable monomer represented by general  formula (C) or (D)  and additional polymerizable monomer; [0068-0096]) and a liquid-crystalline component which comprises one or more mesoegenic or liquid crystalline compounds [0016-0062 & 0160-171]. Endo et al. teach the additional polymerizable monomer comprises a maleimide group [0095-0096], specifically propylmaleimide meeting the limitation of formulae I, I1 and I1b in claims 1 and 4-6 as instantly claimed.  Endo et al. teach the polymerizable monomer containing a fluorine atom represented by general formula (A1, A-1 and A-2 ) [0080-0081]
    PNG
    media_image1.png
    62
    347
    media_image1.png
    Greyscale
meets the limitaiton of second polymerizable compound seleted from formuals II, II2 as recited by instant claims 1 and 7-8. The polymerizable monomer represented by general formula (D) [0090-0092] meets the limitation of third polymerisable compound represented by formula (III) as instantly claimed. Endo et al. teach the medium (composition) comprises a photoinitiator and/or photosensitizer [0110 & 0123-0125]. Endo et al. teach the polymerizable compounds are polymerized [0187-0188] by exposure to UV irradiation through a mask [0188-0191]. Endo et al. teach an LC display and a process for the production of an LC display ( TN, OCB, IPS, FFS or VA display) comprising the 
	Although Endo et al. do not show any examples of first polymerizable compound comprising a maleimide group, Endo et al. recognizes that it is commonly known in the liquid crystal field to include an additional polymerizable monomer that is a maleimide [0095-0096]. One of ordinary skilled in the art would have recognize that including an additional polymerizable monomer having a maleimide group would increase polymerization in the medium and aid in improving the liquid crystal alignment. 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 and 3-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-38 of copending Application No. 16/343,565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘565 have claims drawn to LC medium comprising a polymerisable component comprising one or more polymerisable compound and liquid crystal component which comprises one or more mesogenic or liquid-crystalline compounds.  Both the instant claims and copending application ‘565 recite open claim language, “comprising”; therefore, other polymerisable compounds may be included in their respective invention. Specifically, instant claim 20 further includes a polymerisable compound comprising a cinnamate group of which the O atom is connected to an acrylate or methacrylate group as taught by claim 1 of copending application ‘565. The present claims .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1 and 3-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722